Citation Nr: 0529788	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $15,494.00.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  In September 1997, the Nashville, Tennessee, Regional 
Office (RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) compensation benefits to the amount 
payable for a 10 percent disability in light of his 
incarceration following a felony conviction.  In November 
1997, the RO effectuated the proposed reduction.  In November 
1997, the veteran was informed in writing of an overpayment 
of VA compensation benefits in the amount of $15,494.00 and 
his appeal and waiver rights.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$15,494.00.  In March 2000, the Board denied waiver of 
recovery of the overpayment of VA compensation benefits in 
the amount of $15,494.00.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (CAVC).  In October 2000, the 
CAVC granted the parties' Joint Motion for Remand; vacated 
the Board's March 2000 decision; and remanded the veteran's 
appeal to the Board.  In May 2001, the Board remanded the 
veteran's appeal to the RO for additional action.  A March 
2003 Board decision denied the claim of entitlement to waiver 
of recovery of the overpayment of VA compensation benefits in 
the amount of $15,494.00.  

The veteran subsequently appealed the Board's March 2003 
decision to the CAVC.  By order dated May 11, 2004,the CAVC 
granted the parties' Joint Motion for Remand; vacated the 
Board's March 2003 decision; and remanded the veteran's 
appeal to the Board.  In so doing, the parties determined 
that the Board was required to address an underlying claim 
challenging the validity of the debt.  The Board remanded the 
case to the RO in July 2004 for further development.



FINDINGS OF FACT

1.  The RO received lay information on May 20, 1997, that the 
veteran had been incarcerated, and notice in June 1997 that 
the incarceration was based upon a felony action; on August 
22, 1997, the RO received confirming information from the 
prison facility that the veteran was incarcerated on December 
18, 1996 following the conviction of a felony.

2.  VA does not bear sole fault with creation of the 
overpayment after February 17, 1997 as, once it received 
information concerning the veteran's incarceration in May 
1997, it had a regulatory duty to determine whether the 
veteran had been incarcerated due to felony, provide him with 
a due process letter, and allow him a 60-day continuance of 
payments period to dispute the proposed action prior to 
terminating his compensation benefits.

3.  For the time period from February 17, 1997 to November 1, 
1997, the veteran was overpaid VA compensation benefits in 
the amount of $15,494.00 due to his failure to promptly 
inform the VA of his incarceration following a felony 
conviction on December 18, 1996, and his decision to not to 
waive the 60-day predetermination period prior to the 
discontinued payments of compensation benefits.

4.  Any fault on part of VA is insignificant compared to the 
fault of the veteran in the creation of the overpayment.

5.  Recovery of the overpayment would not result in financial 
hardship to the veteran given his net monthly discretionary 
income of $1,778.

4.  The veteran is currently in receipt of VA benefits, and 
recovery of the overpayment would tend to defeat the purpose 
for which benefits were intended.

5.  The veteran was awarded and received benefits to which he 
was not legally entitled and his failure to make restitution 
would result in an unfair gain to him.

6.  The veteran did not relinquish any valuable right or 
incur a legal obligation in reliance on his receipt of VA 
compensation benefits.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$15,494.00 was properly created and not the result of sole VA 
error.  38 U.S.C.A. §§ 5107, 5112(b)(10) (West 2002) 38 
C.F.R. §§ 3.105(h), 3.665, 3.500(b)(2) (2005).

2.  Recovery of the overpayment of VA compensation benefits 
in the amount of $15,494.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R.§§ 1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that recovery of the 
overpayment of VA compensation benefits in the amount of 
$15,494.00 should be waived as he derived no personal benefit 
from the erroneously paid funds given that his sister, who 
held a power of attorney over his personal affairs, spent the 
money for her own ends.  Alternatively, he argues that the 
debt in question was not properly created and, if so, payment 
of the debt should be waived based upon the principles of 
equity and good conscience.

I.  Factual summary

Historically, the veteran was granted entitlement to service 
connection for posttraumatic stress disorder (PTSD) by means 
of a March 1990 RO rating decision that was initially rated 
as 70 percent disabling effective August 10, 1989.  

On October 4, 1991, the veteran called VA to provide notice 
of his incarceration on September 27, 1991 at Josephine 
County Jail.  At that time, the RO informed the veteran that 
the reported change could cause a reduction or termination of 
his VA benefits paid.  By letter dated October 9, 1991, the 
RO provided the veteran a predetermination notice proposing a 
reduction to his compensation benefits to the 10% rate 
effective from the 61st day of his incarceration for a 
felony.  He was further advised that the law provided him a 
60-day period to submit evidence showing that the proposed 
reduction should not be made.

Later received information indicated that the veteran was 
convicted of a felony violation on November 19, 1991, and the 
reduction of compensation benefits to the 10% rate was 
revised to become effective January 18, 1992.  The veteran 
was notified of this decision by letter dated January 10, 
1992.  His compensation payments resumed in April 1993 
following his paroled release from prison.

In January 1996, VA received a Direct Deposit Sign-Up Form 
establishing a direct deposit account for the veteran's VA 
compensation.  The document was signed by the veteran's 
sister on behalf of the veteran.

Pursuant to an application for a total disability rating 
based upon individual unemployability due to service 
connected disability, an RO rating decision dated March 1996 
granted a 100 percent schedular rating for PTSD effective 
August 24, 1995 through application of 38 C.F.R. § 4.16(c).  
His VA clinic records and examination reports noted him to 
have severe industrial impairment, but he was deemed 
competent to manage his compensation benefits.  An RO letter 
dated March 1996 advised him of his 100 percent schedular 
award, and provided him a VA Form 21-8764 Disability 
Compensation Award Attachment explaining factors concerning 
his benefits.

In a letter received on May 20, 1997, the veteran notified VA 
of his incarceration in Manchester, Kentucky, and requested 
his compensation checks be sent to the facility.  He cited 
the provisions of 38 U.S.C.A. § 5313 (Limitations on payment 
of compensation and dependency and indemnity compensation to 
persons incarcerated for conviction of a felony).

A June 6, 1997 report of contact, dated stamped June 12, 
1997, noted a report that the veteran had been incarcerated 
on December 18, 1996 for a felony action, and was anticipated 
to remain incarcerated for approximately 6 years.

By letter dated August 11, 1997, the RO wrote to the prison 
warden requesting information concerning the circumstances of 
the veteran's incarceration (VA Form 21-4193).  

On August 22, 1997, the RO received notice from the prison 
warden that the veteran was incarcerated on December 18, 1996 
following conviction for a felony.

By letter dated September 11, 1997, the RO informed the 
veteran that it had received information establishing that he 
had been incarcerated following a felony conviction and the 
provisions of 38 C.F.R. § 3.665 required that his VA 
disability compensation be reduced to the amount payable for 
a disability evaluated as 10 percent disabling after his 61st 
day of incarceration.  The RO proposed that the veteran's 
compensation benefits be retroactively reduced as of February 
17, 1997.  He was advised that the law provided him a 60-day 
period to submit evidence showing that the proposed reduction 
should not be made, and provided an attachment explaining 
full information regarding his due process rights.  The RO 
further notified the veteran as follows:

"It is important to note, however, that this 
reduction is required by law if you are 
incarcerated as stated in this letter, and that, 
by delaying your response or by failing to 
respond to this predetermination notice your due 
process right, you are creating an additional 
overpayment in your account for which you will be 
responsible for repayment."

On October 27, 1997, the veteran submitted a letter stating 
as follows:

"I call the Department of Veterans Affairs 
in June of this year to tell you all that I am 
incar[c]erated, that if any checks were to be 
send that the checks were to be send here.
I am not responsible for any overpayments; I 
will tell you why.  I was arrested on Dec. 6, 95 
and in Jan. 96.  I have my sister (****) Power of 
Atto[r]ney and told her to call the V.A.
She has defraud[ed] the gover[n]ment out of 
my benefits.  If any of my benefits are being pay 
out but to me then I am being defraud[ed] of my 
benefits.
The Police in Knoxville, my Atto[r]ney, the 
p[eo]ple here at B.O.P. has not help[ed] me in 
this at all.

Here are some other documents that will help 
you."

At that time, the veteran submitted letters identifying the 
account his sister opened on his behalf, one notarized 
document revoking the power of attorney on behalf of his 
sister on May 21, 1997, another notarized document revoking 
the power of attorney on behalf of his sister on May 20, 
1997, and a notarized but undated power of attorney on behalf 
of D.M., signed by the same notary public who signed the May 
20, 1997 revocation; and a notarized power of attorney on 
behalf of D.M., signed on May 21, 1997.  These documents were 
notarized in the Commonwealth of Kentucky.

By letter dated November 14, 1997, the veteran was notified 
that the reduction in compensation benefits was effectuated 
effective February 17, 1994.  He was informed that VA would 
notify him of the amount of his overpayment of benefits in a 
separate letter.

By letter dated November 30, 1997, the veteran was informed 
in writing of an overpayment of VA disability compensation 
benefits in the amount of $15,494.00 and his appeal and 
waiver rights.

In December 1997, the veteran submitted a Financial Status 
Report (FSR) indicating that he was incarcerated in prison 
and earning 12 cents per hour.  He had $34 cash on hand, and 
the only asset consisted of a 1978 Ford truck.  He requested 
waiver of his overpayment of benefits.

A March 1998 decision by the Committee determined that there 
was no evidence of fraud, misrepresentation or bad faith of 
the veteran to preclude waiver of overpayment of VA 
compensation benefits, but that recovery of overpayment would 
not be against the principles of equity and good conscience.  
His request for waiver of recovery of VA compensation 
benefits in the amount of $15,494.00 was denied.

In a notice of disagreement received in March 1998, the 
veteran's representative reported information from the 
veteran's father that the veteran's compensation benefits had 
been deposited in an account held by his sister who had 
withdrawing the money for her own personal use.  The sister 
allegedly reported to the father that she used the money for 
her own purposes because she deemed her brother mentally 
incapacitated.  The veteran requested potential criminal 
referral of the matter for investigation.

A March 1998 VA memorandum notes that: the veteran had 
reported that he had given his sister a power of attorney in 
January 1996; the veteran's sister had subsequently submitted 
a request through the First American National Bank for the 
direct deposit of the veteran's VA compensation benefits; the 
veteran had informed the VA in May 1997 that he wanted to 
have his benefits sent to his prison address; and his direct 
deposit would not be cancelled by the VA until May 1998.  The 
memorandum concluded that both the First American National 
Bank and the VA had apparently erred by processing the direct 
deposit request without regard to United States Treasury 
Department instructions which directed that individuals may 
not use a power of attorney to execute a direct deposit 
application.

In a Memorandum dated May 10, 1998, VA's Assistant Regional 
Counsel found that the veteran had never been rated as 
incompetent.  The Assistant Regional Counsel also provided 
the following legal conclusions:

13.  The power of attorney the veteran granted 
his sister was between the veteran and his 
sister.  The VA had no part in executing this 
power of attorney.  The veteran's sister was 
never recognized by VA as a fiduciary or 
guardian.  Consequently, by sending the veteran's 
compensation to a bank designated by the sister, 
the VA was only doing that which the veteran 
authorized his sister to do for him.

14.  Since the veteran's sister was never 
recognized by the VA as a guardian or fiduciary, 
we have no evidence of embezzlement or 
misappropriation other than the allegation of the 
veteran that this has occurred.  Since the 
veteran granted his sister power of attorney, any 
misuse of his funds by her would be between her 
and the veteran.  Therefore, if any civil or 
criminal sanctions are available against the 
sister the veteran, not the VA, will have to 
pursue these actions.  Consequently, this case 
does not merit referral to the United States 
Attorney.

15.  Finance can not take any action to recover 
the funds from the sister.  As noted above, this 
would have to be pursued by the veteran.

16.  Denial of waiver was appropriate, 
considering the statements of the veteran that 
his sister had used the benefits for her own 
expenses and that he did revoke the power of 
attorney.  Since the veteran granted power of 
attorney to his sister any use she made of the 
funds is a matter (legally) between him and his 
sister.  At the time he revoked the power of 
attorney, the veteran should have insured that 
the subsequent power of attorney took steps to 
insure that his compensation payments were 
safeguarded.

An FSR received in May 1998 showed that the veteran continued 
to be incarcerated with no change in his financial status.

In his VA Form 9 received in October 1998, the veteran 
reported that he called VA in May 1997 to inform them of his 
incarceration, and that he requested his benefit checks be 
directed to the correctional facility.  He indicated, 
however, that the RO personnel refused his request.  He also 
recalled that, in his previous incarceration, VA had stopped 
benefit payments within 60 days of notice.

The veteran was released from prison in June 2003, and VA has 
resumed his compensation payments at the 100% level.

By letter dated August 11, 2004, the RO informed the veteran 
that an audit performed on his account indicated that his 
overpayment of benefits began on February 17, 1997 and ended 
on November 1, 1997.  The 100 percent rate for this time 
period was $1,924.00 and the 10% payable rate was $94.  He 
was essentially overpaid an amount of $1,830 per month except 
that the overpayment from February 17, 1997 to March 1, 1997 
was prorated at an amount of $854.  Based upon the results 
from this audit, the RO concluded that the overpayment of 
$15,494.00 was correct.

An FSR signed by the veteran in October 2004 listed his 
monthly income as $542 in Social Security Benefits, and $2238 
in VA compensation benefits.  He had a total monthly income 
of $2,781.  He listed monthly expenses as $329 for housing, 
$350 for food, $176 for utilities, and $148 for monthly 
payments on installment contracts and other debts.  His total 
monthly expenses were $1003.  He had a net discretionary 
income of $1,778.

In a July 2005 letter, the veteran's attorney provided the 
following argument in this case:

The principal issue of this case is appellant was 
overpaid VA compensation benefits in the amount of 
$15,494.00 for the period from December 1996 to 
October 1997, following his incarceration of a 
felony conviction.  One significant fact of the 
case is appellant provided notice to the VA of his 
incarceration in May 1997 - five months after his 
incarceration in December 1996.  Another equally 
important fact, the VA did not effect the proper 
reduction for compensation in this matter until 
five months after being informed of appellant's 
incarceration.  

A waiver of overpayment is appropriate in this 
case on the standard of "Equity and Good 
Conscience."  The phrase equity and good 
conscience means arriving at a fair decision 
between the obligor and the Government.  38 C.F.R. 
§ 1.965.  As stated above, the appellant did not 
inform the VA of his incarceration until five 
months after his incarceration.  Clearly, this was 
a fault on his part.  However, the appellant 
submits he was five months late in advising the VA 
of his incarceration because of restrictions he 
endured during transfer to a federal prison.  
During this time, appellant was transferred from a 
County Jail, then to a Federal Prison Center 
(Transfer Center) for screening and 
classification, and eventually to a federal 
penitentiary where he completed his incarceration.  
While in transit, appellant was provided minimum 
material for basic necessities.  When appellant 
did reach his final destination and was able to 
compose correspondence, he had to first contact 
outside sources for the VA's address information.  
In addition, appellant's actions in this matter 
never constituted any acts of fraud, bad faith, or 
lack of good faith.  Conversely, the VA's fault, 
in contributing to the debt, lies in its failure 
to effect the proper reduction for compensation 
until five months after being informed of 
appellant's incarceration  the balance of fault in 
this matter demonstrate that the VA shoulders the 
burnt (sic) responsibility for allowing the debt 
to reach such an exorbitant amount.

II.  Validity of debt

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran has essentially argued that, once he notified VA of 
his incarceration in May 1997, VA was solely at fault for not 
reducing his compensation benefits within 60 days of the 
notice he provided to VA.  Furthermore, he argues that he 
never received his compensation benefits while in prison as 
VA improperly deposited the monies in an account held by his 
sister who used the funds for her own benefit.  These 
arguments have been construed as disputing the validity of 
the debt.  See VAOPGCPREC 6-98 (Apr. 24, 1998); 38 C.F.R. 
§ 1.911(c) (2005).

In August 2004, the RO performed an audit for the transaction 
in question.  The RO determined that the reduction of 
compensation benefits should be effective February 17, 1997 
as being the 61st day after his incarceration for his felony 
conviction on December 18, 1997.  The overpayment accrued 
until the reduction of compensation benefits was accomplished 
on November 1, 1997.  Assuming the effective date of February 
17, 1997 as being legally correct, the veteran was overpaid 
$15,494.00 in VA compensation benefits.

The veteran and his attorney have essentially argued that the 
creation of the debt at issue, or at least portions thereof, 
was the sole result of VA administrative error.  See 
38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. 
§ 3.500(b)(2) (2005) (the effective date of reduction or 
discontinuance of benefits by reason of an erroneous award 
based solely on administrative error shall be the date of 
last payment).  The facts in on this issue are relatively 
straightforward.  The veteran was incarcerated due to a 
felony conviction on December 18, 1996.  VA had no notice of 
this incarceration until May 20, 1997.  The veteran's 
attorney conceded in the July 2005 argument that the veteran 
was "[c]learly" at some fault for the failure to inform VA 
of his incarceration in a timely manner.  Absent any notice, 
VA clearly does not bear sole fault for the creation of the 
debt prior to May 20, 1997.

The May 20, 1997 communication only notified VA of an 
incarceration with a request that his compensation check be 
forwarded to that facility.  On this information alone, VA 
could not reduce the compensation benefits as a reduction was 
premised upon conviction of a "felony" offense.  38 C.F.R. 
§ 3.665(a) (1997).  The June 1997 communication reported that 
the veteran had been incarcerated due to a felony "action."  
However, this consisted of a lay report that might not have 
been accurate as to whether a felony conviction was involved, 
and provided no indication as to the date of conviction.  At 
this point, the RO could not terminate the veteran's 
compensation benefits until it verified his status, provided 
him with a due process letter, and allowed him a 60-day 
continuance of payments period to dispute the proposed 
action.  38 C.F.R. § 3.105(h) (1997) (reduction or 
discontinuance of benefits by reason of status requires 
beneficiary to be furnished notice of the proposed action and 
provided a 60-day period to show that the benefits should be 
continued at their present level).

VA bears minimal fault by not taking steps until August 11, 
1997 to contact the prison warden to verify the type of 
offense and date of incarceration in order to properly apply 
38 C.F.R. § 3.665.  Within two weeks of receiving 
confirmatory information that the provisions of 38 C.F.R. 
§ 3.665 were applicable, the RO sent the veteran his 
predetermination letter advising him that the law required 
reduction of his VA benefits after the 61st day of 
incarceration following conviction of a felony and that the 
RO proposed reducing his compensation benefits effective 
February 17, 1997.  He was advised of his right to appeal the 
determination, and that any further delay in reducing his 
compensation benefits could result in an additional 
overpayment for which he would be responsible.  The 60-day 
due process period elapsed without the veteran waiving his 
due process rights.  As such, he bears a significant amount 
of fault for electing to continue receipt of VA benefits with 
knowledge that he was not legally entitled to such monies.  
See generally Jordan v. Brown, 10 Vet. App. 171, 174 (1997) 
(erroneous VA payment not the product of sole administrative 
error where claimant abdicated responsibility of reading the 
benefit criteria provided by VA and cashing checks that 
claimant should have known were sent in error).

On this record, the Board finds that VA does not bear sole 
fault with creation of the overpayment after February 17, 
1997 as, once it received information concerning the 
veteran's incarceration in May 1997, it had a regulatory duty 
to determine whether the veteran had been incarcerated due to 
felony, provide him with a due process letter, and allow him 
a 60-day continuance of payments period to dispute the 
proposed action prior to terminating his compensation 
benefits.  The veteran elected not to waiver the due process 
period, and a reduction of benefits in contravention of the 
due process requirements could have rendered the overpayment 
void ab initio.  See generally Erickson v. West, 13 Vet. App. 
495, 501 (2000).

The veteran has also argued that the debt was not validly 
created as VA was at fault by improperly directing his 
directed deposits according to a power of attorney held in 
his sister's name.  He argues that he never received the 
monies, and VA has conceded that the direct deposit 
contravened United States Treasury Department instructions 
that do not allow execution of direct deposits based upon a 
power of attorney.  This argument is irrelevant to the proper 
creation of the debt.  The veteran himself created the power 
of attorney in his sister's name, and his sister acted on his 
behalf and under his direction in establishing the account in 
his name.  The Board finds it incredulous that the veteran 
was not aware where his VA compensation monies, in the amount 
exceeding $2000 per month, were not being deposited and 
directed to his benefit.  The account in question was 
established in January 1996 and he was not incarcerated until 
December 1996.  Thus, it appears incredulous to the Board 
that the veteran would not have noticed a $2000 decrease in 
monthly income that served as his primary means of survival.

Furthermore, the veteran executed the power of attorney in 
Kentucky pursuant to the provisions of KRS § 386.093 that 
provides that all acts done by the attorney through a durable 
power of attorney shall bind the principal.  In this case, 
there is no dispute that the power of attorney accepted the 
VA compensation benefits, and VA bears no fault for the 
alleged malfeasance of the power of attorney in handling 
those funds.  The fact of the matter is that the veteran 
received his monthly compensation benefits pursuant to his 
own instructions of deposit.

On this record, the Board finds that VA has properly 
calculated the amount of overpayment created in this case.  
The determination that the overpayment began to accrue on 
February 17, 1997 is a legally correct application of 
38 C.F.R. § 3.665 as the date constitutes the 61st day 
following the incarceration for conviction on December 18, 
1996.  There is no dispute that the overpayment of benefits 
ceased on November 1, 1997 following the cessation of the 
predetermination due process period.  As held above, there 
was no act on the part of VA in the meantime that can be 
construed as being the sole fault of VA in creating the 
overpayment of benefits.  As such, the Board finds that the 
veteran was overpaid VA compensation benefits in the amount 
of $15,494.00 due to his failure to promptly inform the VA of 
his incarceration following a felony conviction, and his 
decision to not to waive the 60-day predetermination period 
prior to the discontinued payments of compensation benefits.  
The debt alleged, therefore, was properly created.

III.  Equity and good conscience

The Committee has determined that waiver of recovery is not 
prohibited in this case as the overpayment in compensation 
benefits to the veteran was not the result of conduct on his 
part which amounted to "fraud," "misrepresentation of a 
material fact," or "bad faith".  38 U.S.C.A. § 5302(c) 
(West 2002).  The Board, therefore, will review the claim in 
light of the principles of "equity and good conscience" 
which are set forth at 38 C.F.R. § 1.965(a).  See 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.963 (2005).

In applying the "equity and good conscience" standard to an 
individual case, several factors are to be considered by the 
decision-maker.  Among these are (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his/her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision- maker 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.  
38 C.F.R. § 1.963 (2005).

The Board has reviewed the probative evidence of record 
including the statements and arguments on appeal.  The record 
reflects that the veteran initially informed the VA that he 
was incarcerated in May 1997, some five months after he went 
to prison for a felony conviction.  While he has advanced 
that he directed his sister and others to inform the VA of 
his incarceration, the record does not support his assertion.  
As indicated above, the actions and inactions of his power of 
attorney are legally binding upon himself.  The evidence of 
record, including the veteran's own written statements, 
establish that he was aware of his responsibility to report 
his incarceration to the VA.  In fact, he had been 
incarcerated previously in 1991, which necessitated an 
adjustment in his compensation award as a result of that 
incarceration.  He had clearly been informed that 
incarceration would have an effect on his compensation award, 
but he failed to provide such notice in a timely manner.  
With regard to the current situation, VA sought verification 
of the veteran's incarceration from the prison officials and 
reduced the veteran's benefits after observing due process 
principles of 38 C.F.R. § 3.105(g).  Any tardiness by VA in 
obtaining the verification is negated by the veteran's 
election not to waive the 60-day predetermination period 
prior to the discontinued payments of compensation benefits.  
In weighing the veteran's fault against that of VA, the Board 
finds that any fault on the part of VA is insignificant 
compared to the fault of the veteran in the creation of the 
overpayment.

The veteran has been released from prison, and reports 
monthly income of $2,781 and monthly expenses of $1003.  He 
has a total of $1,778 in discretionary monthly income.  Thus, 
recovery of the overpayment would not deprive him of the 
basic necessities.  Further, while withholding current 
benefits would nullify the objective for which the benefits 
were intended, the fact that he has such an extensive amount 
of remaining discretionary income tends to diminish the 
importance of this factor.  The veteran was awarded and 
received benefits to which he was not legally entitled and 
his failure to make restitution would result in an unfair 
gain to him.  There is no evidence showing that the veteran's 
reliance on the benefits would result in relinquishment of a 
valuable right or incurrence of a legal obligation.  Under 
his own theory of the case, he claims to have had no use of 
his VA compensation benefits.

The veteran asserts on appeal that recovery of the 
overpayment of VA compensation benefits to him should be 
waived as he derived no benefit from the funds as his sister 
had misused the power of attorney which he gave to her over 
his personal affairs to divert the funds for her own personal 
use.  The veteran's former representative speculated that the 
veteran may not have been competent to grant a power of 
attorney to his sister.  No evidence to support such a 
contention has been submitted into the record.  While the 
veteran may have a cause of action against his sister to 
recover the allegedly misappropriated funds under state law, 
and both VA and First American National Bank apparently 
improperly afforded direct deposit of the veteran's VA 
compensation benefits, the VA had no control or 
responsibility over the veteran's sister's actions under the 
power of attorney given the absence of any formal 
guardianship or fiduciary relationship between the veteran's 
sister, the veteran, and the VA.  Regardless of any VA fault 
in processing the direct deposit form, the bottom line is 
that the overpayment in this case was created by the 
veteran's failure to notify VA of his incarceration.  His 
overwhelming fault in this case overshadows all other 
factors.  According, a waiver of recovery of the overpayment 
of VA compensation benefits to the veteran in the amount of 
$15,494.00 is denied.  There is no doubt of material fact to 
be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

IV.  Duty to assist and notify

In so holding, the Board notes that it is settled law that 
the notice and duty to assist requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to a claim 
for waiver of recovery of overpayment as these types of 
claims are subject to separate notice and development 
provisions.  Lueras v. Principi, 18 Vet. App. 435 (2004).  
Nonetheless, the Board notes that the veteran and his 
attorney were provided a VCAA letter in August 2004.  This 
letter included sections entitled "What Do We Still Need 
From You," "Where Should You Send What We Need," "How Soon 
Should You Send It," "What is the Status of Your Claim and 
How Can You Help (with subsections entitled "We have 
received the following, "VA is responsible for getting the 
following records," "On your behalf, VA will make 
reasonable efforts to get the following evidence," "How You 
Can Help VA" (including an advisement "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know"), "What Must the Evidence 
Show to Support Your Claim," and "How Will VA Help You 
Obtain Evidence for Your Claim."  The veteran was 
specifically advised that VA needed an updated FSR to help 
make a fair decision on the case, and provided him an FSR to 
complete and return to VA.

The veteran's attorney responded by asserting they had no 
further evidence to submit in support of the claim.  See 
Attorney letter dated August 16, 2004.  However, the veteran 
did return his FSR in October 2004 with his attorney 
requesting readjudication of the claim.  There has been no 
argument advanced by the veteran's attorney subsequent to the 
August 2004 letter that a notice deficiency exists in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Short Bear v. Nicholson, Vet. App. No. 03-2145 (Aug. 31, 
2005).  Overall, the Board finds that due process principles 
have been observed in this case.  The provisions of 38 C.F.R. 
§ 3.105(h) were observed prior to the reduction in 
compensation benefits, and the veteran was advised of his 
right to provide evidence and/or information necessary to 
substantiate his claim.  The veteran was provided the 
standard of adjudication in this case, and provided ample 
time and opportunity to substantiate his claim.  Absent any 
indication that any notice deficiency has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim, the Board finds that any notice 
error in this case has been harmless.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, even though those 
provisions are not applicable to the claim at hand, and there 
would be no benefit in developing this case further.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
of the claim under the VCAA, poses no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. at 394; 
VAOPGCPREC 16-92 (July 24, 1992).

ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $15,494.00 is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


